DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2022 has been entered.

Status of Claims
This action is in reply to the communication filed on April 15, 2022.
Claims 1, 16 and 20 have been amended and are hereby entered.
Claims 29 – 32 have been added.
Claims 9 – 12, 17 – 19, and 27 have been canceled. Claims 5, 13 – 15 and 21 were cancelled previously.
Claims 1 – 4, 6 – 8, 16, 20, 22 – 26, and 28 – 32 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on April 15, 2022 have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 

Response to Amendments
Applicant’s amendments to the claims, filed April 15, 2022, caused the withdrawal of the rejection of claims 1 – 4, 6 – 12, 16 – 20, and 22 – 28 under 35 U.S.C. 103 as unpatentable over Xia in view of Park as set forth in the office action filed January 19, 2022.
Applicant’s amendments to the claims, filed April 15, 2022, caused the withdrawal of the rejection of claims 1 – 4, 6 – 12, 17 – 19, 26 and 27 under 35 U.S.C. 103 as unpatentable over Park as set forth in the office action filed January 19, 2022.

Response to Arguments
Applicant argues that paragraph [568] of Park is based on the relationship of the core and the sub-substituent and the statement that it provides motivation to select a pyrazine type substituent over a pyrimidine type substituent is not correct, as the paragraph is not about pyrazine v. pyrimidine but instead the relationship of the core and sub-substituent. Examiner respectfully disagrees. Comparative compounds 1 to 3 have a fused pyrimidine ring sub-substituent, and comparative compound 4 has a fused pyrazine ring sub-substituent. As shown in Table 4, Comparative Example 4 shows improved efficiency and improved driving voltage as compared to Comparative Examples 1 to 3. These examples are cited in paragraph [568] as support for the conclusion that pyrazine substituents provide better electron transfer coefficients.
Applicant’s remaining arguments with respect to claims 1 – 4, 6 – 8, 16, 20, 22 – 26, and 28 – 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 4, 6 – 8, 20, 22 – 26, and 28 – 32  are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20170141331) in view of Park (WO2017188676, using the previously provided machine translation).
As per claims 1 – 4, 20, and 22, Kim teaches:
An organic compound represented by General Formula (G1) 
    PNG
    media_image1.png
    94
    228
    media_image1.png
    Greyscale
(Kim teaches Chemical Formula 1 in [0010] 
    PNG
    media_image2.png
    83
    328
    media_image2.png
    Greyscale
. Kim teaches that at least one substituent off of the aza-substituted ring is of the formula 
    PNG
    media_image3.png
    40
    212
    media_image3.png
    Greyscale
 ([0050 – 0053]). Kim teaches compound A-113 as an example of these compounds. 
    PNG
    media_image4.png
    199
    313
    media_image4.png
    Greyscale
In compound A-113, the nitrogen substituted ring in the chemical formula 1 is a pyrimidine group instead of the claimed pyrazine group. However, Chemical Formula 1 of Kim allows for any of the Y positions in the ring to be a nitrogen, so it would have been obvious to switch the positions of the nitrogen and the C-R1 groups of the structures of Kim to arrive at the claimed structures. Furthermore, it would have been obvious to selected a pyrazine group over the specific pyrimidine group because Park teaches that a fused pyrazine type substituent has better electron transfer characteristics than the fused pyrimidine type substituent ([568]). When modified in this way, compound A-113 reads on the claimed formula wherein Q is oxygen, Ar1 represents an unsubstituted condensed aromatic ring, namely an unsubstituted naphthalene group of (t1) 
    PNG
    media_image5.png
    161
    107
    media_image5.png
    Greyscale
in claim 3, where R3 – R8 are all hydrogen so that the whole compound reads on G1-1 
    PNG
    media_image6.png
    149
    159
    media_image6.png
    Greyscale
in claim 4; R1 is a group having 18 carbon atoms represented by General Formula (u1) 
    PNG
    media_image7.png
    52
    218
    media_image7.png
    Greyscale
 where α represents an unsubstituted arylene group having 6 carbon atoms, namely Ar-2 in claim 22 where RB1 – RB4 are hydrogen;  n is an integer of 1, and A1 represents a unsubstituted dibenzofuran skeleton, represented by A1-13 in claim 20 where RA1 – RA8 are hydrogen. A-113 does not show that R2 is a hydrogen, as claimed, but the definitions for Kim’s Chemical Formula 1 allow for hydrogen substituents, and Kim teaches compounds with hydrogen substituents, such as that shown in compound A-1 
    PNG
    media_image8.png
    117
    231
    media_image8.png
    Greyscale
, so it would have been obvious to provide a hydrogen at the claimed R2 position as claimed, instead of the benzene group.
Kim includes each element claimed, with the only difference between the claimed invention and Kim being a lack of the aforementioned combination being explicitly stated. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable results of excellent electrical characteristics and thermal stability as taught by Kim ([0020]), absent a showing of unexpected results commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
As per claims 6 – 8, and 23 – 25, Kim teaches: 
A light-emitting element comprising an EL layer between a pair of electrodes, wherein the EL layer comprises a light-emitting layer comprising the organic compound claimed ([0070]: “An organic light emitting diode according to the embodiment includes an anode and a cathode and an organic layer interposed between the anode and cathode.” & [Claim 11]: “Wherein the organic layer comprises an emission layer, wherein the organic compound is included in the emission layer.”)
Kim teaches an anode, a cathode, and an organic layer and that the compound is in the organic layer as discussed above. It would have been obvious to use the compound in the organic layer, specifically the emission layer as claimed, with the device structure of Kim as Kim demonstrates this device structure was known prior to the effective filing date of the claimed invention.	
As per claims 26, and 28 – 30, Kim teaches that the linking group between Chemical Formula 1 and the Ar2 group can be a C6 arylene group or a combination thereof [0056]. Kim teaches several compounds, including A-41 
    PNG
    media_image9.png
    210
    291
    media_image9.png
    Greyscale
 where the linking group is a biphenylene group. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of compound A-113 to include a biphenylene linking group instead of the phenyl linking group. When further modified in this way, the previously modified compound reads on the claims wherein n is 2 so that R1 comprises two phenylene groups as required by claim 26. The compound reads on claim 29 wherein Q represents oxygen; Ar1 represents an unsubstituted condensed aromatic ring; R1 represents a group having 24 carbon atoms represented by General Formula (u1) 
    PNG
    media_image10.png
    42
    218
    media_image10.png
    Greyscale
 where α represents an unsubstituted arylene group with 6 carbon atoms, namely a compound of General Formula Ar-2 in claim 30 wherein RB1 to RB4 are hydrogen, n is an integer of 2, A1 is of General Formulae A1-11, where RA1 to RA7 represent hydrogen. 
Kim includes each element claimed, with the only difference between the claimed invention and Kim being a lack of the aforementioned combination being explicitly stated. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable results of excellent electrical characteristics and thermal stability as taught by Kim ([0020]), absent a showing of unexpected results commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
As per claims 31 – 32, Kim teaches:
A light-emitting element comprising an EL layer between a pair of electrodes, wherein the EL layer comprises a light-emitting layer comprising the organic compound claimed ([0070]: “An organic light emitting diode according to the embodiment includes an anode and a cathode and an organic layer interposed between the anode and cathode.” & [Claim 11]: “Wherein the organic layer comprises an emission layer, wherein the organic compound is included in the emission layer.”)
Kim teaches an anode, a cathode, and an organic layer and that the compound is in the organic layer as discussed above. It would have been obvious to use the compound in the organic layer, specifically the emission layer as claimed, with the device structure of Kim as Kim demonstrates this device structure was known prior to the effective filing date of the claimed invention.	

Claims 1 – 4, 6 – 8, 16, 20, 22 – 26, and 28 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over '903 (US20170200903A1) in view of Park (WO2017188676, using the previously provided machine translation).
As per claims 1 – 4, 16, 20, 22, 26, and 28 – 30, ‘903 teaches:
An organic compound represented by 
    PNG
    media_image1.png
    94
    228
    media_image1.png
    Greyscale
(‘903 teaches compounds of general formula 
    PNG
    media_image11.png
    96
    157
    media_image11.png
    Greyscale
 ([0013]), where X is O or S, two of the Y groups are N and the other two Y groups are CR, where R is selected from hydrogen, deuterium or -L-Ar ([0065 – 0069]). One of the particular compounds taught by ‘903 is compound 2-40 
    PNG
    media_image12.png
    307
    267
    media_image12.png
    Greyscale
 on page 58. ‘903 also teaches compounds such as compound 1-149 
    PNG
    media_image13.png
    344
    284
    media_image13.png
    Greyscale
where the aza-substituted core is an aza-dibenzofuran group where a plurality of R1 groups are bonded together to form a condensed ring. As the substituents off of the aza-substituted group are within the formula -L-Ar allowed by ‘903, it would have been obvious to replace the triphenyl pyrimidine group of compound 1-149 with the biphenylene dibenzothiophene group of compound 2-40. Similarly, the R definition in Formula 1 allows for a hydrogen substituent, so it would have been obvious to replace the terphenyl group of compound 1-149 with a hydrogen atom. While ‘903 teaches a pyrimidine substitution of the nitrogen atoms, Park teaches that a fused pyrazine type substituent has better electron transfer characteristics than the fused pyrimidine type substituent ([568]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a pyrazine ring for the specific pyrimidine ring, motivated by the desire to predictably improve the electron transfer characteristics of the compound as taught by Park ([568]). When substituted in this way, the modified compound reads on the claimed formula where Q represents oxygen, Ar1 represents an unsubstituted condensed aromatic ring, namely an unsubstituted naphthalene group of (t1) 
    PNG
    media_image5.png
    161
    107
    media_image5.png
    Greyscale
in claim 3, where R3 – R8 are all hydrogen so that the whole compound reads on G1-1 
    PNG
    media_image6.png
    149
    159
    media_image6.png
    Greyscale
in claim 4; R1 is a group having 24 carbon atoms represented by General Formula (u1) 
    PNG
    media_image7.png
    52
    218
    media_image7.png
    Greyscale
 where α represents an unsubstituted arylene group having 6 carbon atoms, namely Ar-2 in claims 22 and 30 where RB1 – RB4 are hydrogen;  n is an integer of 2, and A1 represents a unsubstituted dibenzothiophene skeleton, represented by A1-11 in claims 20 and 29 where RA1 – RA8 are hydrogen. The whole compound reads on claimed compound (100) of claim 16 
    PNG
    media_image14.png
    119
    297
    media_image14.png
    Greyscale
. 
As per claims 6 – 8, 23 – 25, 31 and 32, ‘903 teaches: 
A light-emitting element comprising an EL layer between a pair of electrodes, wherein the EL layer comprises a light-emitting layer comprising the organic compound claimed ([0046]: “An organic electronic element 100 according to an embodiment of the present invention includes a first electrode 120 formed on a substrate 110, a second electrode 180, and an organic material layer between the first electrode 120 and the second electrode 180, which contains the inventive compound.” & [0049]: “The inventive compound may be used as the light emitting layer 150…”)
‘903 teaches an anode, a cathode, and an organic layer and that the compound is in the organic layer as discussed above. It would have been obvious to use the compound in the organic layer, specifically the emission layer as claimed, with the device structure of ‘903 as ‘903 demonstrates this device structure was known prior to the effective filing date of the claimed invention.	


Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA N CHANDHOK/Examiner, Art Unit 1789                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789